15‐3134‐ag 
Gil v. Sessions 
                                          UNITED STATES COURT OF APPEALS 
                                              FOR THE SECOND CIRCUIT 

                                                                                    

                                                   August Term 2016  

                (Argued:  October 31, 2016                             Decided:  March 17, 2017) 

                                                 Docket No. 15‐3134‐ag 
                                                                                    

                                                 JULY RAFAEL BUENO GIL, 

                                                                   Petitioner, 

                                                             v. 

                     JEFFERSON B. SESSIONS III, United States Attorney General, 

                                                                   Respondent.* 
                                                               

                                         ON PETITION FOR REVIEW FROM THE  
                                          BOARD OF IMMIGRATION APPEALS 
                                                          
                                                          
Before: 
                                    WALKER, HALL, and CHIN, Circuit Judges. 
                                                                                    

                       


                                              
           *  Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney 
General Jefferson B. Sessions III is substituted for former Attorney General Loretta E. 
Lynch as respondent. 
             Petition for review of a decision of the Board of Immigration 

Appeals aﬃrming the decision of an Immigration Judge finding petitioner 

ineligible for derivative citizenship and denying his motion to terminate removal 

proceedings.   

             PETITION DENIED. 
                                               ______                  

                                 JOSHUA E. BARDAVID, New York, New York, for 
                                      Petitioner. 

                                 LISA M. DAMIANO, Trial Attorney, Terri J. 
                                       Scadron, Assistant Director, Oﬃce of 
                                       Immigration Litigation, Benjamin C. Mizer, 
                                       Principal Deputy Assistant Attorney 
                                       General, Civil Division, United States 
                                       Department of Justice, Washington, D.C., 
                                       for Respondent. 
                                                                   

CHIN, Circuit Judge: 

             Petitioner July Rafael Bueno Gil (ʺGilʺ) seeks review of a September 

10, 2015 decision of the Board of Immigration Appeals (ʺBIAʺ) aﬃrming the 

decision of an Immigration Judge (ʺIJʺ) finding him ineligible for derivative 

citizenship and denying his motion to terminate removal proceedings.  Gil was 

born in the Dominican Republic and was admitted to the United States as a 

lawful permanent resident.  His parents never married.  Gil contends that he 



                                             ‐ 2 ‐ 
became a U.S. citizen derivatively when his father was naturalized in 1980, when 

Gil was eleven years old.  The IJ and the BIA determined that Gil was not a 

ʺchildʺ eligible for derivative citizenship because he was not ʺlegitimatedʺ within 

the meaning of the Immigration and Nationality Act (the ʺINAʺ).  We agree and, 

accordingly, we dismiss the petition for review. 

                                  BACKGROUND 

             The facts are undisputed.  Gil was born out of wedlock on December 

6, 1968 in the Dominican Republic to two Dominican citizens.  His parents never 

married.  In December 1974, his father appeared before a State Civil Oﬃcial of 

the National District of the Dominican Republic, publicly acknowledged Gil as 

his biological son, and declared paternity over him.  Gilʹs mother died in January 

1976.  Gil entered the United States in February 1978, when he was nine years 

old, as a lawful permanent resident and lived with his father.   

             Gilʹs father became a naturalized U.S. citizen in November 1980, 

when Gil was eleven years old.  Gil thereafter received a Certificate of 

Citizenship on the basis that he derived citizenship as a result of his fatherʹs 

naturalization.   




                                         ‐ 3 ‐ 
             Gil was convicted in New York state court of first‐degree robbery in 

January 1987 and was convicted in federal court of a controlled substance oﬀense 

in August 1995.  In September 2010, U.S. Citizenship and Immigration Services 

(ʺUSCISʺ) determined that Gilʹs Certificate of Citizenship was unlawfully or 

fraudulently obtained because he was not a qualifying ʺchildʺ under the INAʹs 

requirements for derivative citizenship and, as a result, it canceled his Certificate 

of Citizenship.  The Department of Homeland Security instituted removal 

proceedings, served Gil with a Notice to Appear, and charged him as an alien 

removable under sections 237(a)(2)(A)(iii) and (B)(i) of the INA, 8 U.S.C. 

§§ 1227(a)(2)(A)(iii) and (B)(i), based on his convictions.   

             On November 18, 2013, the IJ rejected Gilʹs claim to derivative 

citizenship through his fatherʹs naturalization on the basis that Gil did not 

ʺlegitimateʺ under Dominican or New York law before reaching the age specified 

in the INA.  The IJ found him removable as charged, denied his motion to 

terminate the removal proceedings, and ordered him removed to the Dominican 

Republic.  On September 10, 2015, the BIA agreed that Gil did not become a 

legitimated child before turning sixteen years old, aﬃrmed the IJʹs finding that 




                                          ‐ 4 ‐ 
Gil did not derive citizenship through his father, and aﬃrmed the denial of the 

motion to terminate removal proceedings.   

                        This petition followed. 

                                                 DISCUSSION 

                      We review the question of derivative citizenship de novo where, as 

here, ʺthe petitioner claims to be a national of the United Statesʺ and the record 

presents ʺno genuine issue of material fact about the petitionerʹs nationality.ʺ  

Morales‐Santana v. Lynch, 804 F.3d 520, 525 (2d Cir. 2015) (quoting 8 U.S.C. 

§ 1252(b)(5)(A)).1   

A.         Derivative Citizenship 

                      To determine whether an alien obtained derivative citizenship 

through a parentʹs naturalization, we look to ʺthe law in eﬀect when [petitioner] 

fulfilled the last requirement for derivative citizenship.ʺ  Poole v. Mukasey, 522 

F.3d 259, 264 (2d Cir. 2008) (alteration in original) (quoting Ashton v. Gonzales, 431 

F.3d 95, 97 (2d Cir. 2005)).   
                                              
           1   While we generally lack jurisdiction to review final orders of removal 
against aliens who are removable due to aggravated felony convictions, 8 U.S.C. 
§ 1252(a)(2)(C), we retain jurisdiction to review constitutional claims and questions of 
law, id. § 1252(a)(2)(D).  Thus, we have jurisdiction to consider Gilʹs claim to derivative 
citizenship in this case, where there are no disputed facts.  See id. § 1252(b)(5)(A) 
(requiring courts to decide a nationality claim if the petitioner claims to be a national 
and there are no disputed material facts). 

                                                    ‐ 5 ‐ 
             In 1980, when Gilʹs father became a naturalized citizen, former 

section 321(a) of the INA provided that:  

      A child born outside of the United States of alien parents . . .  becomes a 
      citizen of the United States upon fulfillment of the following conditions: 
       
             (1)    The naturalization of both parents; or 
                     
             (2)    The naturalization of the surviving parent if one of the parents 
                    is deceased; or 
 
             (3)     The naturalization of the parent having legal custody of the 
                     child when there has been a legal separation of the parents or 
                     the naturalization of the mother if the child was born out of 
                     wedlock and the paternity of the child has not been 
                     established by legitimation; and if 
 
             (4)     Such naturalization takes place while such child is under the 
                     age of eighteen years; and 
 
             (5)     Such child is residing in the United States pursuant to a lawful 
                     admission for permanent residence at the time of the 
                     naturalization of the parent last naturalized under clause (1) 
                     of this subsection, or the parent naturalized under clause (2) 
                     or (3) of this subsection, or thereafter begins to reside 
                     permanently in the United States while under the age of 
                     eighteen years. 
 
8 U.S.C. § 1432(a), repealed by Child Citizenship Act of 2000, Pub. L. 106‐395, 

§ 103, 114 Stat. 1631, 1632 (2000); see also Smart v. Ashcroft, 401 F.3d 119, 122 (2d 

Cir. 2005).  The parties agree that former § 321(a) applies here.  See Smart, 401 

F.3d at 122 (ʺThe CCA changes do not benefit [petitioner] because the CCA is not 



                                          ‐ 6 ‐ 
retroactive, and [petitioner] was no longer under eighteen years old upon its 

enactment.ʺ (internal citation omitted)).   

             Section 101(c)(1) of the INA defines the term ʺchildʺ as  

      an unmarried person under twenty‐one years of age and includ[ing] a 
      child legitimated under the law of the childʹs residence or domicile, or 
      under the law of the fatherʹs residence or domicile, . . . if such legitimation 
      . . . takes place before the child reaches the age of 16 years . . . , and the 
      child is in the legal custody of the legitimating . . . parent . . . at the time of 
      such legitimation . . . . 

8 U.S.C. § 1101(c)(1).  The statute ʺmake[s] clear, for derivative citizenship 

purposes, [that] a person born out of wedlock is considered a ʹchildʹ of his United 

States citizen parent or parents only if he was ʹlegitimatedʹ under the law of his 

own residence or domicile (or that of his father) before turning 16.ʺ  Matter of 

Cross, 26 I. & N. Dec. 485, 487 (BIA 2015) (emphasis added).  

             Although the INA does not define the term ʺlegitimated,ʺ the BIA 

has interpreted it ʺto refer to a child born out of wedlock who has been accorded 

legal rights that are identical to those enjoyed by a child born in wedlock.ʺ  De 

Los Santos v. Immigration & Naturalization Serv., 690 F.2d 56, 58 (2d Cir. 1982) 

(citation omitted); see also In re Cabrera, 21 I. & N. Dec. 589, 591 (BIA 1996) (ʺIn 

prior precedent decisions, we have defined legitimation as the act of putting a 




                                          ‐ 7 ‐ 
child born out of wedlock in the same legal position as a child born in wedlock.ʺ) 

(citation omitted).  The BIA has also held that  

       a person born abroad to unmarried parents can qualify as a legitimated 
       ʹchildʹ under section 101(c)(1) of the Act if he or she was born in a country 
       or State that has eliminated all legal distinctions between children based 
       on the marital status of their parents or has a residence or domicile in such 
       a country or State. 
        
Cross, 26 I. & N. Dec. at 485‐86.   

             Gilʹs claim to derivative citizenship turns on whether he qualified as 

a legitimated ʺchildʺ within the meaning of § 101(c)(1).  The issue on appeal is 

whether, before he reached the statutory age of sixteen years old, Gil was 

ʺlegitimatedʺ under the laws of the Dominican Republic or New York, i.e., 

whether in that time frame Dominican or New York law had eliminated all legal 

distinctions between children born in and out of wedlock.  The burden falls on 

Gil to show he met this requirement.  See Grant v. U.S. Depʹt of Homeland Sec., 534 

F.3d 102, 105 (2d Cir. 2008) (ʺ[A]n alien born out of wedlock . . . must show, at a 

minimum, that he has been legitimated in order to achieve citizenship based on 

his fatherʹs citizenship.ʺ); see also Berenyi v. Dist. Dir., Immigration & Naturalization 

Serv., 385 U.S. 630, 637 (1967) (ʺ[I]t has been universally accepted that the burden 

is on the alien applicant to show his eligibility for citizenship in every respect.ʺ). 




                                          ‐ 8 ‐ 
B.    Application 

      1.     Dominican Law  

             Gil concedes he was not a legitimated child under Dominican law at 

the time his father became a naturalized citizen in 1980.  He argues instead that, 

due to the retroactive application of a subsequently enacted law, the Dominican 

Republic now treats him as gaining legitimating status at the time of his birth, 

well before his father received naturalized citizenship.  We are not persuaded. 

             In 1980, the Dominican law in eﬀect accorded diﬀerent succession 

rights to children born out of wedlock based on whether their parents later 

married each other.  See De Los Santos, 690 F.2d at 58 (referring to Law 985 of 

Aug. 1, 1945, art. 1).  Under that law, a child born out of wedlock to unmarried 

parents was entitled to only half the inheritance share attributable to a child born 

in wedlock or a child born out of wedlock to subsequently married parents.  See 

id. (describing Law 985, art. 10).   

             In 1994, the Dominican Republic enacted the Code for the Protection 

of Children (the ʺCodeʺ), which ʺchanged the Dominican law on parentage and 

filiation to eliminate all legal distinctions between children born in wedlock and 

those born out of wedlock.ʺ  In re Martinez‐Gonzalez, 21 I. & N. Dec. 1035, 1038 




                                        ‐ 9 ‐ 
(BIA 1997) (describing the ʺenactment of Ley No. 14‐19 que crea el Codigo para la 

Proteccion de Ninos, Ninas y Adolescentes Gaceta Official, Apr. 25, 1994 

(enacted Apr. 22, 1994) (hereinafter Code for the Protection of Children)ʺ 

(alteration omitted)).  The new law became effective on January 1, 1995 and ʺwas 

intended to apply to all present and future legal situations and to legal situations 

that were established and created before the promulgation of the law and 

continue in existence after such promulgation.ʺ  Id. (internal quotation marks, 

citation, and ellipses omitted).   

             Gil asserts that the Code applied retroactively to legitimate all 

children born out of wedlock, even those who reached adulthood prior to the 

enactment of the new law.  In support, he presents (1) two legal opinions by the 

Central Electoral Board of the Dominican Republic, which he describes as a 

judicial body in the Dominican Republic, applying the new law specifically to 

him and (2) a legal opinion by an expert in Dominican law stating that, due to the 

new law, the Dominican Republic has always recognized Gil as a legitimated 

child.  Gil therefore concludes that he was a ʺchildʺ within the meaning of 

§ 101(c)(1) because he was ʺlegitimatedʺ under Dominican law at the time of his 

fatherʹs naturalization, by virtue of the Codeʹs retroactive effect.   




                                         ‐ 10 ‐ 
             Section 101(c)(1), however, explicitly requires that the legitimation 

occur ʺbefore the child reaches the age of 16 years.ʺ  8 U.S.C. § 1101(c)(1).  The 

legitimizing act at issue here was the enactment of the Code, a law that became 

effective well after Gilʹs sixteenth birthday.  See Martinez‐Gonzalez, 21 I. & N. Dec. 

at 1038 (holding, with respect to the analogous provision at § 101(b)(1)(C), that 

ʺ[t]he legitimizing act in the case of Dominican law could be either the change in 

the law itself or the acknowledgement of paternityʺ).  Because Gil did not gain 

legitimated status under the new law before he turned sixteen years old, he is not 

a legitimated child within the plain meaning of § 101(c)(1).  See id. at 1038‐39 

(concluding that children who reached the statutory age limit ʺprior to January 1, 

1995, the effective date of the Code for the Protection of Children, and who were 

not legitimated under the former Dominican law,ʺ could not satisfy the 

requirements in § 101(b)(1)(C) because the legitimating act ‐‐ the change in 

Dominican law ‐‐ came too late); see also Anderson v. Holder, 673 F.3d 1089, 1100 

(9th Cir. 2012) (ʺ[W]hen legal distinctions are eliminated between children born 

to married parents and those born out of wedlock, the children born out of 

wedlock are deemed to be legitimated as of the date the laws are changed.ʺ 

(internal quotation marks and citation omitted)).   




                                        ‐ 11 ‐ 
             Gilʹs argument, rejected by the IJ and BIA, that the new Dominican 

law treats his legitimation as occurring at the time of birth is inapposite because 

§ 101(c)(1) does not incorporate Dominican law in setting forth the timing 

requirement.  See 8 U.S.C. § 1101(c)(1) (defining ʺchildʺ as including a child 

legitimated under the law of the childʹs or fatherʹs residence or domicile ʺif such 

legitimation . . . takes place before the child reaches the age of 16 yearsʺ).  Rather, 

Gilʹs legitimation took place on January 1, 1995, when the Code took eﬀect, and 

when he was twenty‐six years old. 

             Accordingly, Gil was not a ʺchild,ʺ as defined in § 101(c)(1), based on 

the Code because the elimination of legal distinctions between children born in 

and out of wedlock under Dominican law did not occur before his sixteenth 

birthday. 

      2.     New York Law  

             Nor did Gil qualify as a ʺchildʺ under § 101(c)(1) based on New York 

law, which distinguishes between children born in and out of wedlock for 

inheritance purposes.  See N.Y. Est. Powers & Trusts Law § 4‐1.2(b) (McKinney 

2010) (describing paternity conditions under which non‐marital children are 

treated as marital children with respect to inheritance rights); see also Lalli v. Lalli, 




                                          ‐ 12 ‐ 
439 U.S. 259, 272‐73 (1978) (holding that § 4‐1.2 bars children born out of 

wedlock, but not those born in wedlock, from exercising inheritance rights if they 

lack proper evidence of paternity).  Gil does not identify any legal authority 

suggesting that New York has eliminated all legal distinctions between children 

based on the marital status of their parents.  See Cross, 26 I. & N. Dec. at 485‐86.   

             Accordingly, Gil was not a legitimated ʺchildʺ as the term is defined 

in § 101(c)(1) and used in former § 321(a), and he therefore was not eligible under 

the INA for derivative citizenship through his fatherʹs naturalization.   

                                   CONCLUSION 

             For the foregoing reasons, the petition for review is DENIED.   




                                         ‐ 13 ‐